IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 38 EM 2022
THOMAS MCGINLEY, SUPERINTENDENT,               :
                                               :
                    Respondents                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
GERALD HALL JR.,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Habeas Corpus, and the Motion to Amend

the Petition for Writ of Habeas Corpus are DENIED.